DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach that additive manufacturing-types systems are known and use various powdered plastics, powdered resins, powdered metals, etc. to "print" the parts or components.  Furthermore, from United States Patent 10,226,817 it is known to test the additive manufacturing powders for contamination and adjust the printing process.  See, for example, column 8 (lines 35-67) through column 9 (lines 1-19).  The prior art do not appear to teach collecting a plurality of powder samples of a powdered material in real-time during a print job and aborting the print job responsive to a result of the set of characterizations indicating an alteration of each of one or more powder properties of the collected powder samples beyond a range of specifications in addition to the remaining limitations of claims 1, 6, or 10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856